Per Curiam
The sixty-three assignments of error raise no question of law which requires discussion. The controversy in the case was whether the work done by plaintiff was outside of his contract and if so whether it was done on the order of the county commissioners. The jury found the facts in his favor, and the court, *521after a very careful review, required a remittitur from plaintiff as to certain items and approved the verdict as thus modified. We find no error in his conclusion.
Judgment affirmed.